m5-/r
                                ELECTRONIC RECORD



COA#       12-13-00181-CR                        OFFENSE:       1


            Nicky Charune Agnew v. The State
STYLE:     ofTexas                               COUNTY:        Smith

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   7th District Court


DATE: 1/7/15                      Publish: NO    TC CASE #:     007-1194-11




                        IN THE COURT OF CRIMINAL APPEALS


          Nicky Charune Agnew v. Tr e   State
STYLE:    ofTexas                                    CCA#:            !'•   IS-1?
                                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         R<?fo>J<rt>                                 JUDGE:

DATE:    tft/tZZ-fZO/jr                              SIGNED:                         PC:

JUDGE:     f£A tUAs^rr-                              PUBLISH:                        DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                  JUDGE:




                                                                            ELECTRONIC RECORD